Opinion issued August 25, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-14-00776-CV
                            ———————————
                 SCHLUMBERGER LIMITED AND
           SCHLUMBERGER TECHNOLOGY CORPORATION,
                    Appellants / Cross-Appellees
                                        V.
         CHARLOTTE RUTHERFORD, Appellee / Cross-Appellant


                    On Appeal from the 127th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-13621


                                  OPINION

      In this interlocutory appeal and cross-appeal, the parties challenge various

portions of the trial court’s order granting in part and denying in part a motion to

dismiss under the Texas Citizen’s Participation Act (TCPA), Chapter 27 of the
Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM. CODE §§ 27.001–

.011. Because we have no jurisdiction over an interlocutory appeal of the portion

of the order granting the motion to dismiss, we dismiss the appeal by

Schlumberger Limited and Schlumberger Technology Corporation. We affirm the

portion of the order denying Rutherford’s motion to dismiss the breach-of-contract

claim against her.

                                   Background

      In 2006, Schlumberger hired Charlotte Rutherford as an attorney, with the

title of Manager of Intellectual Property Enforcement. 1 In 2009, it promoted her to

Deputy General Counsel for Intellectual Property.

      When she was hired, Rutherford executed a “Patent and Confidential

Information Agreement.” That agreement prohibited her from removing

Schlumberger’s property, including equipment, computer software, and reports,

from the company’s facilities except as may have been required in performing her

duties. It also provided that because of the position of trust and confidence

Rutherford was being given, she would be entrusted with Schlumberger’s valuable

trade secrets and other confidential information. The agreement prohibited


1
      When she was hired, Rutherford was known as Charlotte Copperthite. For
      purposes of this interlocutory appeal, all parties have referred generally to
      the appellants collectively as “Schlumberger.” The precise relationship as it
      relates to the two distinct Schlumberger entities does not appear to be
      material to any of the issues we address in this opinion.

                                         2
Rutherford from disclosing such information to third parties or using it for reasons

other than Schlumberger business. It also prohibited her from competing with

Schlumberger for a period of one year following the termination of her

employment. Schlumberger’s internal policies, including its “Code of Conduct,”

“Confidentiality and Information Security Policy,” and “Inventions Ownership and

Confidential Information Policy” imposed similar restrictions and prohibitions.

      It is undisputed that in the course of her work, Rutherford had access to

Schlumberger’s business information, including intellectual property, proprietary

technologies,   competitive     strategies,       marketing   strategies,   and   financial

information. Schlumberger considered some of that information to be trade secrets.

The information available to Rutherford included information regarding

Schlumberger’s Petrel software and intellectual property strategies regarding that

software.2 For example, in 2006 Rutherford assisted Schlumberger in developing

strategies for litigation against Geomodeling Technology Corporation over alleged

misuse of the Petrel software. Among other activities in that case, she presented

evidence to a Canadian court.




2
      Neither the parties’ briefs nor the record makes the exact nature of Petrel
      clear. Based on the record before us, we understand it to be software that
      Schlumberger offered to its clients or customers to assist them in tasks
      related to exploration for and production of oil and gas.


                                              3
      In May 2013, Rutherford left Schlumberger. As part of the exit process,

Schlumberger collected company information, documents, and devices in

Rutherford’s possession, conducted an exit interview, and had her sign an

“Employee Exit Checklist” certifying that she had returned all company property

and information. Rutherford gave Schlumberger employee Robin Nava a USB

flash drive containing Schlumberger information, including a file named “SIS-

DCS IP Strategy Review -- Update (Oct-2012).pptx” and accessed by the user

“crutherford2.” The drive also held a number of files that Schlumberger contends

contain trade secrets and other confidential information. Rutherford did not leave

any other documents, hard drives, or flash drives in her office except for one flash

drive still in its original, unopened packaging.

      On her departure from Schlumberger, Rutherford joined Acacia Research

Group, a patent-licensing firm. Acacia’s business model involves acquiring

patents, which it then monetizes by suing companies that it alleges infringe upon

the patents, or issuing licenses to them. Factors Acacia considers when determining

whether to acquire a patent include potential targets for licensing or litigation.

      Several weeks after her departure from Schlumberger, Rutherford met with

representatives of a third party, Austin Geomodeling, regarding Acacia’s potential

acquisition of one of its patents, United States Patent No. 7,986,319, which covers

a “Method and System for Dynamic Three-Dimensional Geological Interpretation



                                           4
and Modeling.” Both outside and in-house legal counsel recommended to Acacia

that it acquire the ’319 patent. Rutherford testified that her “involvement was to

concur with the recommendation to acquire the ’319 patent.”

      Acacia subsequently acquired the ’319 patent and transferred it to a

subsidiary, Dynamic 3D Geosolutions. Approximately nine months after

Rutherford left Schlumberger, Dynamic 3D sued Schlumberger for infringing the

’319 patent. According to Rutherford, “the decision to acquire and the decision to

sue” were “part of the same review process,” and she “concurred with the

recommendations of my counsel” in both decisions.

      Schlumberger suspected that Rutherford had some involvement in the

Dynamic 3D lawsuit. It investigated the circumstances of Rutherford’s departure

and discovered that it could not account for an external hard drive she had used.

Schlumberger also had a forensic expert examine her computer, and he determined

that Rutherford had connected a number of USB flash drives to her computer after

accepting her job with Acacia, in addition to the one that she gave to Nava. The

forensic expert found evidence that Rutherford copied to those drives files

belonging to Schlumberger, at least some of which allegedly contain confidential

and trade-secret information. The analysis also showed that, prior to her departure,

Rutherford deleted a number of files from her computer. Although Rutherford

testified that she found additional thumb drives in her office at Schlumberger and



                                         5
placed them in the inbox of Schlumberger employee Janet Lennon, other evidence

suggested that Lennon does not have an inbox, Rutherford’s inbox and outbox

were empty when she left Schlumberger, and Lennon did not find any additional

drives in Rutherford’s office after her departure.

      In 2014, Schlumberger sued Rutherford for breach of contract,

misappropriation of trade secrets, conversion, breach of fiduciary duty, and

violation of the Texas Theft Liability Act. Rutherford timely moved to dismiss all

of Schlumberger’s claims under the TCPA. In her motion, she argued that

dismissal was proper because Schlumberger’s suit “is based on, relates to, or is in

response to” her “protected acts” in exercising her rights to petition and to freely

associate. See TEX. CIV. PRAC. & REM. CODE §§ 27.001–.003. She asserted in the

motion that Schlumberger sued her only for reasons of “revenge,” “scare tactics,”

and “to intimidate her.” She also maintained that the allegations were “false,”

based on a “misperception,” a “mystery tale” supported by “sham affidavits” and

by a “half-baked” and “rigged ‘investigation,’” and driven by the desire to

“[p]unish [her] for associating with Dynamic 3D and, in Schlumberger’s mind,

participating in a lawsuit.”

      After a hearing, the trial court dismissed the misappropriation, conversion,

breach of fiduciary duty, and Texas Theft Liability Act claims, but it denied the

motion to dismiss with respect to the claim for breach of contract. Schlumberger



                                          6
appeals, challenging the trial court’s partial grant of the TCPA motion to dismiss,

and Rutherford cross-appeals, challenging the partial denial of that motion.

                                     Analysis

I.    Schlumberger’s interlocutory appeal

      Schlumberger presents four issues on appeal, all of which constitute

interlocutory attacks on the trial court’s order to the extent it partially granted

Rutherford’s TCPA motion to dismiss. 3 Rutherford responds that we lack

jurisdiction over Schlumberger’s appeal because no statute confers jurisdiction

over the interlocutory grant of a TCPA motion to dismiss.

      In general, Texas appellate courts have jurisdiction only over final

judgments. Rusk State Hosp. v. Black, 392 S.W.3d 88, 92 (Tex. 2012). An

exception to this rule exists, however, when a statute authorizes an interlocutory

appeal. CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011). We must “strictly

apply statutes granting interlocutory appeals because they are a narrow exception

to the general rule that interlocutory orders are not immediately appealable.” Id.;

see also Schlumberger Tech. Corp. v. Baker Hughes Inc., 355 S.W.3d 791, 796


3
      The issues address whether: (1) the TCPA applies to Schlumberger’s
      dismissed claims; (2) the trial court could consider circumstantial evidence
      in determining whether Schlumberger established a prima facie case for each
      of its claims; (3) Schlumberger established a prima facie case; and (4) the
      trial court abused its discretion in making its award of sanctions and
      attorney’s fees to Rutherford.


                                         7
(Tex. App.—Houston [1st Dist.] 2011, no pet.). This policy is a corollary of the

well-established policy of favoring final resolution on the merits of the case over

resolution of preliminary orders. “Generally the most expeditious way of obviating

the hardship and discomforture of an unfavorable preliminary order is to try the

case on its merits and thus secure a hearing wherein the case may be fully

developed and the courts, both trial and appellate, may render judgments finally

disposing of controversies.” Sw. Weather Research, Inc. v. Jones, 327 S.W.2d 417,

422 (Tex. 1959).

      The Civil Practice and Remedies Code provides for interlocutory appeal of

an order that “denies a motion to dismiss filed under Section 27.003.” TEX. CIV.

PRAC. & REM. CODE § 51.014(a)(12). Until this provision’s enactment in 2013, the

only statute explicitly providing for interlocutory appeals related to TCPA motions

was Section 27.008(a) of the Civil Practice and Remedies Code, providing that the

moving party could appeal when a TCPA motion to dismiss was denied by

operation of law. See TEX. CIV. PRAC. & REM. CODE § 27.008(a). The courts of

appeals disagreed whether a party could also bring an interlocutory appeal from a

trial court’s order on such a motion. See generally Paulsen v. Yarrell, 455 S.W.3d
192 (Tex. App.—Houston [1st Dist.] 2014, no pet.); Kinney v. BCG Attorney

Search, Inc., No. 03-12-00579-CV, 2014 WL 1432012, at *3 (Tex. App.—Austin

Apr. 11, 2014, pet. denied) (mem. op.); see also Jennings v. WallBuilder



                                        8
Presentations, Inc. ex rel. Barton, 378 S.W.3d 519, 528 (Tex. App.—Fort Worth

2012, pet. denied) (“construing section 27.008 with precision and with fidelity to

the terms by which the legislature has expressed its wishes, we decline to ‘imply’

into the statute . . . a right of interlocutory appeal from a timely-signed order

denying a timely-filed chapter 27 motion to dismiss”). The Legislature enacted

Section 51.014(a)(12), evidently to resolve this split in authority, and the law now

expressly permits an interlocutory appeal of an order denying a TCPA motion to

dismiss. Act of May 24, 2013, 83d Leg. R.S., ch. 1042, § 4, 2013 Tex. Sess. Law

Serv. 2501, 2502 (codified at TEX. CIV. PRAC. & REM. CODE § 51.014(a)(12)); see

also Paulsen, 455 S.W.3d at 195. By contrast, no statute expressly provides for

interlocutory appeal of an order that grants such a motion.

      Schlumberger argues in its reply brief that “Section 27.008(b) provides for

appeals from orders on TCPA motions to dismiss without regard for whether an

order is a grant or denial.” We disagree. That statute provides that “[a]n appellate

court shall expedite an appeal or other writ, whether interlocutory or not, from a

trial court order on a motion to dismiss a legal action under Section 27.003 or from

a trial court’s failure to rule on that motion in the time prescribed by Section

27.005.” TEX. CIV. PRAC. & REM. CODE § 27.008(b). It does not expressly confer a

right to interlocutory appeal. Rather, it provides that the courts of appeals must

expedite those appeals which are taken from an order on a Section 27.003 motion



                                         9
or the trial court’s failure to act on such a motion. See id. By contrast, Section

27.008(a) provides that “the moving party may appeal” when a Section 27.003

motion to dismiss is denied by operation of law, and Section 51.014(a)(12)

provides for appeal of an interlocutory order that “denies” such a motion. Id.

§§ 27.008(a), 51.014(a)(12). Under Section 27.008(b), both of these types of

appeals must be expedited.

      Schlumberger presents several arguments against this reading of the statute

authorizing interlocutory appeals under the TCPA.

      A.      Textual analysis of Sections 27.008(b) and 51.014(a)(12)

      Schlumberger argues that our interpretation of the TCPA requires us to “read

an implied modification of Section 27.008(b) into Section 51.014(a)(12),”

narrowing the scope of the former by resort to the latter. According to

Schlumberger, such a reading “would be contrary to the express intent” of the

Legislature in enacting both provisions. But neither provision reflects an “express

intent” to allow appeals from interlocutory orders granting a TCPA motion to

dismiss. Our interpretive task does not require us to scrutinize Section 27.008(b) in

isolation, without reference to the remainder of the TCPA or other statutes

authorizing    interlocutory   appeals,   to   determine   what   Section 27.008(b)

hypothetically might have meant before the enactment of Section 51.014(a)(12).

To put it another way, to the extent that Schlumberger asks us to infer a right to



                                          10
TCPA interlocutory appeals that is not expressly provided in Section 27.008(b), the

enactment of Section 51.014(a)(12), with its express limitation of the scope of

appeals available from interlocutory orders on TCPA motions to dismiss, prevents

us from inferring a right of interlocutory appeal that would substantively expand

Section 51.014(a)(12) beyond its express limitation. To do so would ignore and

render ineffective the Legislature’s presumably deliberate choice of words limiting

interlocutory appeals to orders denying a TCPA motion to dismiss. Because we

must “strictly apply statutes granting interlocutory appeals” as “a narrow exception

to the general rule” permitting appeals only from a final judgment, we must reject

Schlumberger’s interpretation. CMH Homes, 340 S.W.3d at 447; Bally Total

Fitness Corp. v. Jackson, 53 S.W.3d 352, 355 (Tex. 2001).

      B.     Legislative history of Section 51.014(a)(12)

      In its reply brief and in its oral argument, Schlumberger also seeks validation

for its proposed interpretation from legislative history in the form of a bill analysis

attributed to a legislative sponsor. See Senate Comm. on State Affairs, Engrossed

Bill Analysis, Tex. H.B. 2935, 83d Leg., R.S. (2013). Schlumberger argues that

this “legislative history confirms that (1) the intent of the TCPA was to allow

appeals from both grants and denials of TCPA motions to dismiss, and (2) the

amendment to Section 51.014 did not alter the TCPA in that regard.”

Schlumberger thus proposes that we “should not read an implied modification of



                                          11
Section 27.008(b) into Section 51.014(a)(12)” because “doing so would be

contrary to the express intent of the author of both provisions.”

      There are legitimate purposes for courts to reference legislative history in the

course of explaining the evolution of a statute. See, e.g., Ojo v. Farmers Grp., Inc.,

356 S.W.3d 421, 437 (Tex. 2011) (Jefferson, C.J., concurring); id. at 439 (Willett,

J., concurring). But our Supreme Court has consistently counseled against resort to

legislative history as an interpretative tool for statutes that can be understood

without departing from the enacted text. The Court has maintained this

methodological approach despite the fact that the Legislature arguably has invited

courts to mine the annals of legislative history as inspiration for adventures in

statutory interpretation. See, e.g., TEX. GOV’T CODE § 311.023(3). Texas courts

wisely have declined that approach.

      When it comes to explaining the standards for how statutes will be

interpreted by courts, the courts have their own say in the matter. And the Supreme

Court of Texas generally recognizes that resort to legislative history to supplement

or, worse, to contradict the express text invokes a risk of inappropriately displacing

the Legislature from its role and responsibility of passing laws by substituting the

policy preferences of the judges. It the task of courts to interpret and implement

laws as written, not as they could have been written, and not as the judges might

see fit if the Texas Constitution permitted courts to act as a post-legislative



                                          12
committee of statutory revision. The Constitution is clear in its disapproval of

judicial assumption of the legislative role. See TEX. CONST. art. II, § 1; see also

Entergy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 464 (Tex. 2009) (Willett,

J., concurring) (“Our place in the constitutional architecture requires fidelity to

what lawmakers actually passed.”).

      Thus our Supreme Court has acknowledged that despite the Legislature’s

purported acquiescence to the liberal use of legislative history, “over-reliance on

secondary materials should be avoided, particularly where a statute’s language is

clear. If the text is unambiguous, we must take the Legislature at its word and not

rummage around in legislative minutiae.” Alex Sheshunoff Mgmt. Servs., L.P. v.

Johnson, 209 S.W.3d 644, 652 n.4 (Tex. 2006); see also Entergy Gulf States, 282
S.W.3d at 463 (Willett, J., concurring) (“the ‘surest guide’ to what lawmakers

intended is what lawmakers enacted”). For example, when a bill sponsor’s press

release and an exchange between two state senators in reference to a conference

committee report were quoted in dissent as purported evidence of “legislative

intent,” a 7-justice majority of the Supreme Court was emphatic in its rejection of

this approach and in its clear explanation why:

             In support of their arguments . . . Molinet and the dissent urge
      us to consider and give overriding weight to statements made by a
      senator during floor debates and published by unanimous consent in
      the Senate Journal. We decline to do so. Statements made during the
      legislative process by individual legislators or even a unanimous
      legislative chamber are not evidence of the collective intent of the

                                         13
      majorities of both legislative chambers that enacted a statute. See Gen.
      Chem. Corp. v. De La Lastra, 852 S.W.2d 916, 923 (Tex. 1993).
      Moreover, the Legislature expresses its intent by the words it enacts
      and declares to be the law. See Alex Sheshunoff Mgmt. Servs., L.P. v.
      Johnson, 209 S.W.3d 644, 651 (Tex. 2006) (“Ordinarily, the truest
      manifestation of what legislators intended is what lawmakers enacted,
      the literal text they voted on.”). Construing clear and unambiguous
      statutes according to the language actually enacted and published as
      law—instead of according to statements that did not pass through the
      law-making processes, were not enacted, and are not published as
      law—ensures that ordinary citizens are able to rely on the language of
      a statute to mean what it says. See Fitzgerald v. Advanced Spine
      Fixation Sys., 996 S.W.2d 864, 866 (Tex. 1999). When a statute’s
      language is clear and unambiguous “‘it is inappropriate to resort to the
      rules of construction or extrinsic aids to construe the language.’” Tex.
      Lottery Comm’n [v. First State Bank of DeQueen], 325 S.W.3d [628,]
      637 [(Tex. 2010)] (quoting City of Rockwall [v. Hughes], 246 S.W.3d
      [621,] 626 [(Tex. 2008)]); Tex. Dep’t of Protective and Regulatory
      Servs. v. Mega Child Care, Inc., 145 S.W.3d 170, 177 (Tex. 2004); St.
      Luke’s Episcopal Hosp. v. Agbor, 952 S.W.2d 503, 505 (Tex. 1997).

             It is the Legislature’s prerogative to enact statutes; it is the
      judiciary’s responsibility to interpret those statutes according to the
      language the Legislature used, absent a context indicating a different
      meaning or the result of the plain meaning of the language yielding
      absurd or nonsensical results. See TEX. GOV’T CODE § 311.011(a)
      (words and phrases shall be read in context and construed according
      to rules of grammar and common usage); Tex. Lottery Comm’n, 325
S.W.3d at 637–38. . . .

Molinet v. Kimbrell, 356 S.W.3d 407, 414–15 (Tex. 2011).

      As applied in this particular case, this court has previously considered and

rejected the precise argument now advanced based on legislative history, although

Schlumberger characterizes it as “dicta.” We explained in Paulsen v. Yarrell, 455
S.W.3d 192 (Tex. App.—Houston [1st Dist.] 2014, no pet.), that the bill sponsor’s



                                        14
statement relied upon by Schlumberger “actually contradicts the text of the statute

by indicating the bill sponsor’s ‘statement of intent’ to include interlocutory

appeals from ‘the denial or grant’ of motions to dismiss . . . despite the fact that the

enacted legislation, Section 51.014(a)(12), is expressly limited by its terms to

authorizing review of an order that ‘denies a motion to dismiss.’” Paulsen, 455
S.W.3d at 196. Bottom line: the bill sponsor’s stated intent doesn’t match the law

the Legislature passed and the Governor signed into law. See Klein v. Hernandez

ex rel. N.H., 315 S.W.3d 1, 11 (Tex. 2010) (Willett, J., concurring) (“The

Legislature passes and the Governor signs bills, not bill analyses, and we are

governed by laws, not by legislative histories.”). So Schlumberger’s argument

invites us to substitute the bill sponsor’s original intent and the bill that was

originally proposed for the legislation that was actually passed into law. It is a

textbook example of the danger of reliance on legislative history, and we once

again decline the invitation.

      C.     Effect of order partially denying a TCPA motion to dismiss

      Finally, Schlumberger argues that we have jurisdiction over the trial court’s

entire order because that order partially denied Rutherford’s motion. According to

Schlumberger, the entire order therefore falls within the scope of Section

51.014(a)(12) as “an interlocutory order . . . that . . . denies a motion to dismiss

filed under Section 27.003.”



                                          15
      Section 51.014(a)(12) expressly grants a right of interlocutory appeal from

an order that denies a motion to dismiss filed under Section 27.003. TEX. CIV.

PRAC. & REM. CODE § 51.014(a)(12). It does not mention orders that grant a

motion to dismiss filed under Section 27.003.

      The statute does not explicitly address the circumstance of a written

“interlocutory order” that partially denies and partially grants a motion to dismiss

filed under Section 27.003. To the extent a party appeals from the part of such an

order that denies the motion to dismiss, the statute applies and permits an

interlocutory appeal. But does the authority to appeal from an interlocutory order

that “denies a motion to dismiss filed under Section 27.003” also permit an appeal

from such an order to the extent that it also partially grants the motion to dismiss?

      Schlumberger’s argument assumes that the trial court’s interlocutory ruling

that partially granted Rutherford’s TCPA motion to dismiss is an appealable

component of one “interlocutory order” that also “denies a motion to dismiss filed

under Section 27.003.” But the statute’s reference to an “interlocutory order” also

could be understood as a specific interlocutory ruling, as opposed to a document

containing multiple interlocutory rulings. Garner’s Dictionary of Legal Usage

defines “order” as follows:

      (1) a command or direction; (2) a judge’s written direction; or (3) a
      written instrument (such as a check), made by one person and
      addressed to another, directing that other to pay money or deliver
      something to someone named in the instrument. In sense 2, a court’s

                                          16
      order may be either interlocutory (on some intermediate matter) or,
      more broadly, final (and therefore dispositive of the entire case).

Bryan A. Garner, Garner’s Dictionary of Legal Usage 640 (3d ed. 2011). Black’s

Law Dictionary defines “interlocutory order” as “[a]n order that relates to some

intermediate matter in the case; any order other than a final order.” Black’s Law

Dictionary 1271 (10th ed. 2014).

      Applying “interlocutory order” as a reference to a specific ruling is

consistent with the courts’ general approach of “strictly” applying statutory

authorizations of interlocutory appeals as narrow exceptions to the general rule

disallowing interlocutory appeals. CMH Homes, 340 S.W.3d at 447. This

construction also has the benefit of making the right of interlocutory appeal hinge

entirely on the substance of the interlocutory order—as the Legislature provided by

delineating the specific types of interlocutory rulings that are eligible for

interlocutory appeals—rather than the form in which the trial court issues its

ruling. Were we to accept Schlumberger’s interpretation, trial courts could insulate

partial grants of TCPA motions to dismiss from interlocutory review simply by

issuing them as standalone written orders, separate from any other written order

that partially denies the motion. Such an interpretation would elevate form over

substance in a way that is not consistent with the text and structure of the statute.

      Our interpretation of Section 51.014(a)(12) is consistent with the application

of Section 51.014(a)(6) in analogous circumstances. See, e.g., KTRK Television,


                                          17
Inc. v. Fowkes, 981 S.W.2d 779, 786–87 (Tex. App.—Houston [1st Dist.] 1998,

pet. denied) (refusing to apply Section 51.014(a)(6) to allow libel plaintiff to

appeal from portions of an interlocutory order partially granting and partially

denying media defendant’s motion for summary judgment), disapproved on other

grounds by Turner v. KTRK Television, Inc., 38 S.W.3d 103, 115–16 (Tex. 2000);

Astoria Indus. of Iowa, Inc. v. SNF, Inc., 223 S.W.3d 616, 627–28 (Tex. App.—

Fort Worth 2007, pet. denied) (limiting scope of interlocutory review under

Section 51.014(a)(6) to portion of order denying summary judgment on claims

defended on free-speech grounds, and not other parts of same order).

      Schlumberger relies on Dolcefino v. Randolph, No. 14-00-00602-CV, 2001
WL 931112 (Tex. App.—Houston [14th Dist.] Aug. 16, 2001, pet. denied) (not

designated for publication), as authority for the opposite conclusion that Section

51.014(a)(6) bestows interlocutory appellate jurisdiction “over the entire order

denying appellants’ motions for summary judgment.” See Dolcefino, 2001 WL
931112, at *3. Dolcefino is from another court, and it has no precedential value.

TEX. R. APP. P. 47.7. Schlumberger also directs our attention to Kinney v. BCG

Attorney Search, Inc., No. 03-12-00579-CV, 2014 WL 1432012 (Tex. App.—

Austin Apr. 11, 2014, pet. denied) (mem. op.), as an example of a court of appeals

exercising appellate jurisdiction to review the partial grant of a TCPA motion to

dismiss. But the Kinney court did not analyze the jurisdiction question presented by



                                        18
this appeal. For the reasons explained above, we decline to follow both Dolcefino

and Kinney.

      We conclude that the denial of a motion to dismiss does not provide an

avenue of interlocutory appeal to all other ancillary rulings contained within the

same written “interlocutory order.” We therefore dismiss Schlumberger’s appeal

from the partial grant of Rutherford’s motion to dismiss for want of jurisdiction.

II.   Rutherford’s cross-appeal

      In her cross-appeal, Rutherford argues that the trial court erred in denying

her motion to dismiss as to Schlumberger’s claim for breach of contract. She

contends that the contract claim falls within the scope of the TCPA and that

Schlumberger failed to adduce clear and specific evidence to support each element

of the claim. In response, Schlumberger argues that the TCPA does not apply to

the communications in question and, even if it did, its evidentiary burden to

establish a prima facie case on the contract claim was satisfied. For this

interlocutory appeal, we will assume without deciding that the TCPA applies

because we agree with Schlumberger that it established a prima facie case as to its

breach-of-contract claim.

      The TCPA provides for dismissal of meritless claims that are based on the

defendant’s exercise of the rights of free speech, petition, or association, as defined

within the statute. TEX. CIV. PRAC. & REM. CODE § 27.003. “If a legal action is



                                          19
based on, relates to, or is in response to a party’s exercise of” those rights, “that

party may file a motion to dismiss the legal action.” Id. § 27.003(a). The stated

purpose of the TCPA “is to encourage and safeguard the constitutional rights of

persons to petition, speak freely, associate freely, and otherwise participate in

government to the maximum extent permitted by law and, at the same time, protect

the rights of a person to file meritorious lawsuits for demonstrable injury.” Id.

§ 27.002.

      To obtain dismissal under the TCPA, a movant must show “by a

preponderance of the evidence that the legal action is based on, relates to, or is in

response to the party’s exercise of (1) the right of free speech; (2) the right to

petition; or (3) the right of association.” Id. § 27.005(b). If the movant meets this

burden, then the burden shifts to the plaintiff to establish “by clear and specific

evidence a prima facie case for each essential element of the claim in question.” Id.

§ 27.005(c). In deciding whether to grant a motion under the TCPA and dismiss

the lawsuit, a trial court will “consider the pleadings and supporting and opposing

affidavits stating the facts on which the liability or defense is based.” Id.

§ 27.006(a).

      The Supreme Court of Texas recently clarified that, in the context of the

TCPA, “prima facie case” means “evidence sufficient as a matter of law to

establish a given fact if it is not rebutted or contradicted.” In re Lipsky, 460 S.W.3d
20
579, 590 (Tex. 2015). The evidence of a prima facie case must also be “clear and

specific.” TEX. CIV. PRAC. & REM. CODE § 27.005(c). “[P]leadings that might

suffice in a case that does not implicate the TCPA may not be sufficient to satisfy

the TCPA’s ‘clear and specific evidence’ requirement.” In re Lipsky, 460 S.W.3d

at 590. As a result, “mere notice pleading—that is, general allegations that merely

recite the elements of a cause of action—will not suffice.” Id. at 590–91. “Instead,

a plaintiff must provide enough detail to show the factual basis for its claim.” Id. at

591. Such evidence may be direct or circumstantial, as the TCPA “does not impose

a higher burden of proof than that required of the plaintiff at trial.” Id.

      “We review de novo a trial court’s ruling on a motion to dismiss under the

TCPA,” including whether “the nonmovant satisfied the burden imposed by

section 27.005(c).” United Food & Commercial Workers Int’l Union v. Wal-Mart

Stores, Inc., 430 S.W.3d 508, 511 (Tex. App.—Fort Worth 2014, no pet.); see also

In re J.K.B., 439 S.W.3d 442, 450 (Tex. App.—Houston [1st Dist.] 2014, no pet.)

(“Because a determination of whether a party has presented prima facie proof of a

meritorious claim is a question of law, we review the trial court’s decision of this

issue de novo.”). In conducting this review, we examine the pleadings and the

evidence to determine whether the nonmovant marshaled “clear and specific”

evidence to support each alleged element of its cause of action. See Better Bus.

Bureau of Metro. Houston, Inc. v. John Moore Servs., Inc., 441 S.W.3d 345, 355



                                           21
(Tex. App.—Houston [1st Dist.] 2013, pet. denied). “We review the pleadings and

evidence in a light favorable to” the nonmovant. Newspaper Holdings, Inc. v.

Crazy Hotel Assisted Living, Ltd., 416 S.W.3d 71, 80–81 (Tex. App.—Houston

[1st Dist.] 2013, pet. denied).

      “The essential elements of a breach of contract claim are (1) the existence of

a valid contract; (2) performance or tendered performance by the plaintiff;

(3) breach of the contract by the defendant; and (4) damages sustained as a result

of the breach.” CCC Grp., Inc. v. S. Cent. Cement, Ltd., 450 S.W.3d 191, 196 (Tex.

App.—Houston [1st Dist.] 2014, no pet.) (quoting B & W Supply, Inc. v. Beckman,

305 S.W.3d 10, 16 (Tex. App.—Houston [1st Dist.] 2009, pet. denied)).

Accordingly, we must evaluate the evidence presented by Schlumberger to

determine whether the trial court correctly determined it to be sufficiently clear and

specific as to each element of the contract claim.

      A.     Existence of a valid contract

      Schlumberger adduced sufficient evidence to support the first element of its

breach-of-contract claim: that the parties entered into a valid contract. The parties

agree that the Patent and Confidential Information Agreement between Rutherford

and Schlumberger Limited was a valid contract. Schlumberger attached a copy of

this agreement to its response to Rutherford’s TCPA motion to dismiss.




                                         22
      B.     Performance by Schlumberger

      Schlumberger also adduced prima facie evidence that it performed its

obligations under the Patent and Confidential Information Agreement, satisfying

the second element of its contract claim. In the agreement, Rutherford agreed to

certain obligations regarding Schlumberger patents and confidential information,

“[i]n consideration of [Schlumberger Limited’s] employment or continued

employment of [Rutherford] and the payment of a salary or other remuneration.”

Rutherford admits that she was employed by Schlumberger from 2006 until 2013.

      C.     Breach by Rutherford

      With respect to Rutherford’s alleged breach of the agreement—the third

element of the breach-of-contract claim—Schlumberger also adduced some

evidence in support of its case. Schlumberger alleges that Rutherford breached her

agreement by removing or failing to return “records, data, equipment, notes,

reports, and other material from Schlumberger’s premises” and by “retaining

Schlumberger confidential information and trade secrets after her employment

ended.” As evidentiary support, Schlumberger adduced testimony by its

information technology employee Gary DeLeon, who testified that Rutherford had

an external hard drive issued by the company. Nava testified that Rutherford failed

to return that drive before her departure, and Schlumberger has been unable to

account for it.



                                        23
      Schlumberger also adduced the affidavit of a forensic expert, David Cowen,

who testified that, based on his examination, “at least eight different USB flash

drives [were] attached” to two Schlumberger computers between February 1, 2013

and May 30, 2013, while the user “crutherford2” was logged in on those machines.

Cowen also testified that “forensic artifacts” known as “ShellBags” and related to

those drives showed that the flash drives contained a number of directories, and at

least three of the drives contained directories named “IP Strategy Presentation” and

“IP Strategy.” At least one drive, a SanDisk U3 Cruzer flash drive attached to one

of these computers by “crutherford2,” contained directories named “Acacia

Disability,” “Acacia,” “IP Strategy Presentation,” “IP Strategy,” “Sent to Acacia,”

and “Sent to Outside Counsel (Todd).” Another drive, an Imation Nano Pro flash

drive, contained a file named “SIS-DCS IP Strategy Review -- UPDATE (Oct-

2012).pptx.” Nava testified that she was familiar with and had reviewed that file

and that it contained information that Schlumberger treats as confidential,

privileged, and trade secrets, including information about Petrel and its

development. Nava and Lennon testified that Schlumberger has been unable to

account for any of the USB flash drives connected to Rutherford’s computer, with

the exception of the single drive that Rutherford gave to Nava before her departure

from Schlumberger.




                                        24
      Further, Schlumberger presented evidence, in the form of Cowen’s affidavit,

that Rutherford deleted at least 123 files from her Schlumberger-issued computer

before her resignation. Among these were files with the following names:

         •   IP Strategy Review.pptx
         •   IP Strategy Review - Well Services.pptx
         •   Schlumberger Risk Assessment - IP.xlsx
         •   Petrel Bulletin Board.doc
         •   Petrel
         •   Goldstar Patent Application Template (for (Petrel).doc
         •   Petrel Goldstar Map.ppt
         •   Petrel Strategy Map w Stars (3).doc
         •   Petrel Strategy Map w Stars (3).rtf
         •   Petrel Strategy Map w Stars (test1).doc
         •   Petrel Strategy Map w Stars.doc

Cowen’s analysis showed that many of these files had been deleted both from

folders on Rutherford’s computer and from the “Recycle Bin” on her computer.

      Our inquiry in this interlocutory appeal is limited to examining the pleadings

and the evidence to determine whether Schlumberger marshaled “clear and

specific” evidence to support each alleged element of its cause of action. See

Newspaper Holdings, 416 S.W.3d at 80. We conduct that review “in a light

favorable to” Schlumberger as the nonmovant. Id. And while the evidence must be

“clear and specific,” the TCPA “does not impose a higher burden of proof than that

required of the plaintiff at trial.” In re Lipsky, 460 S.W.3d at 591. For

Schlumberger’s breach-of-contract claim to survive dismissal, the TCPA requires




                                        25
only that the evidence be “clear,” “specific,” and “sufficient as a matter of law to

establish a given fact if it is not rebutted or contradicted.” Id. at 590.

      In the context of this interlocutory appeal, two alleged facts relevant to the

third element of Schlumberger’s breach-of-contract claim are at issue: whether

Rutherford removed, destroyed, or otherwise failed to return “records, data,

equipment, notes, reports, and other material,” and whether she “retain[ed]

Schlumberger confidential information and trade secrets after her employment

ended.” This interlocutory appeal does not require us to determine the

qualifications of any witness or the significance of the names given to any

computer files or directories. We have referenced particular pieces of evidence,

such as file names, merely by way of example. We need not determine whether

any particular file or computer directory actually represents or contains

confidential information or trade secrets. We express no opinion as to such matters.

We simply hold that the evidence presented by Schlumberger, taken in the light

most favorable to Schlumberger, is sufficient to establish a prima facie case that

Rutherford breached her Patent and Confidential Information Agreement.

      D.     Damages

      With respect to the damages element of the breach-of-contract claim,

Schlumberger requests actual damages for Rutherford’s alleged breach of the




                                            26
Patent and Confidential Information Agreement. 4 In addition, Nava testified that

“Schlumberger has spent millions of dollars developing the SIS/Petrel technology”

and “many millions more developing its other confidential, proprietary

technologies, applications, and products.” Schlumberger contends that the value of

these investments is diminished by Rutherford’s alleged disclosure of its

confidential information and trade secrets.

      In addition to damages, Schlumberger seeks permanent injunctive relief in

the form of an order compelling Rutherford “to return all Schlumberger property,

documents, materials, information, and files, whether physical or electronic, to

Schlumberger, including all hard drives and USB flash drives, and not to use or

disclose any Schlumberger proprietary, confidential, trade secret, or privileged

information.” That is, it seeks specific performance of the agreement. “Specific

performance is not a separate cause of action, but rather it is an equitable remedy

used as a substitute for monetary damages when such damages would not be

adequate.” Stafford v. S. Vanity Magazine, Inc., 231 S.W.3d 530, 535 (Tex. App.—

Dallas 2007, pet. denied); see also Luccia v. Ross, 274 S.W.3d 140, 146 (Tex.


4
      At the hearing on Rutherford’s motion to dismiss and at oral argument in
      this appeal, counsel for Schlumberger argued that the damages for
      Rutherford’s breach of contract included the value of at least eight flash
      drives, the external hard drive that Rutherford used at Schlumberger, and
      confidential information on those devices, as well as “[c]onsequential
      damages that flow from use of Schlumberger confidential information.”


                                         27
App.—Houston [1st Dist.] 2008, pet. denied). Taking all pleadings and evidence in

the light most favorable to Schlumberger, we hold that Schlumberger has

demonstrated by “clear and specific evidence” a prima facie case that it is entitled

to actual damages and, with respect to Schlumberger information or material still

in Rutherford’s possession, specific performance of the Patent and Confidential

Information Agreement.

      In summary, we hold that Schlumberger proved, by clear and specific

evidence, a prima facie case supporting its breach-of-contract claim. Accordingly,

we hold that the trial court did not err by denying Rutherford’s TCPA motion to

dismiss Schlumberger’s breach-of-contract claim. We overrule Rutherford’s sole

issue on appeal.




                                        28
                                    Conclusion

      We lack jurisdiction over Schlumberger’s interlocutory appeal of the portion

of the trial court’s order granting Rutherford’s motion to dismiss as to

Schlumberger’s misappropriation, conversion, breach of fiduciary duty, and Texas

Theft Liability Act claims. We therefore dismiss that appeal. We hold that the trial

court did not err by denying Rutherford’s TCPA motion as to Schlumberger’s

breach-of-contract claim, and we therefore affirm that portion of the order.




                                              Michael Massengale
                                              Justice

Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                         29